DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12 January 2022, has been considered by the examiner. The examiner notes that the Non Patent Literature received 12 January 2022 has not been listed on an IDS. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
This office action is responsive to the amendment filed on 20 January 2022. As directed by the amendment: claims 1, 10, and 16 have been amended, claims 5 and 15 have been canceled. Thus claims 1-4, 6-14, and 16-19 are presently pending in this application. Applicant’s amendments to the Claims have removed the interpretation under 35 U.S.C. 112(f) of the element “alarm system” by modifying it with the limitation of a “bubble sensor”, however, the interpretation under 35 U.S.C. 112(f) of the element “drive system” previously set forth in the Non-Final Office Action mailed 21 October 2021 is maintained, see below for more information. 
Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.
In response to the arguments against the interpretation of “drive system” under 35 U.S.C. 112(f) on page 6 of REMARKS, applicant argues that the term “system” is generally defined as the incorporation of more than one element or mechanism. It is the position of the examiner that a system 
	In response to the arguments on page 7 of REMARKS that the detection means (100) of Jang is not a “bubble sensor”, the examiner respectfully disagrees. The detection means of Jang is a bubble sensor because it detects changes in current flowing through the motor that can be indicative of air in the system, therefore it senses the presence of bubbles. Applicant argues that while changes in current flowing through the motor (12) of Jang could potentially signify air in the system, utilizing information on such changes requires the motor (12) to be operating. Conversely, Applicant's claimed "bubble sensor" is wholly separate from the claimed "drive system" and, thus, does not rely on operation of the drive system to detect air within the infusion pump. The position of the examiner is that the bubble sensor relying on the operation of the motor of Jang is immaterial because the bubble sensor being completely separate functionally from the drive system is not a claimed limitation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive system” in claims 1 and 10.
While the limitation “drive system” does not use the word “means”,  the limitation nonetheless meets the three-prong test and will be interpreted under 35 U.S.C. 112(f). 
The limitation “drive system” includes the generic placeholder “system”. This is a non-structural term having no specific structural meaning for performing the claimed function.
The generic placeholder is modified by functional language: “Drive” and “for pumping the fluid through the spike member and out the outlet of the housing” are functional modifiers.
The generic placeholder “system” is not modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The claim limitation “drive system” is being interpreted as “an electric motor” using paragraph [0047] from the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4, 6, 8-14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (KR 20170124826 A).
Regarding claim 1, Jang discloses an infusion pump for delivery of a fluid (1 Fig 1), comprising: a housing (main body 1 Fig 1) having an inlet and an outlet (See inlet and outlet of annotated Fig 9 below); a spike member (25 Fig 9) at the inlet, the spike member defining a portion of a fluid channel (See dashed arrow in Annotated Fig 9), the fluid channel in fluid communication with the inlet and the outlet (Fig 9, see fluid path running through spike, inlet, and outlet); a drive system (12 Fig 9, 300 Fig 22) for pumping the fluid through the spike member and out the outlet of the housing; a controller (400 Fig 22) in communication with the drive system (300 Fig 22, [0091] “A microcontroller (400) for controlling the motor driving means (300) according to the input of the detecting means (100) and the input means (200)”), wherein the controller selectively controls a flow rate of the fluid ([0089],[0091]); and an alarm system ([0093] “alarm means (600)” and “detection means (100)”) comprising a bubble sensor (Detecting means 100, [0088] “Detection means (100) for detecting in real time the current flowing through the motor (12)”), wherein the bubble sensor is configured to detect the presence of air within the infusion pump ([0057] infusion of bubbles is determined based on the motor load current, [0081] air present produces a current consistent with Fig 21(d)) and, if the presence of air is detected, the alarm system is configured to provide a visual indication to a user ([0115] a current indicative of air within the pump would generate an alarm, [0093] “An alarm means (600) for turning on the LED and generating a sound under the control of the microcontroller (400) according to the input of the detection means (100)”, the LED turning on is a visual indication being provided to the user, see LED 67 Fig 2).

    PNG
    media_image1.png
    570
    691
    media_image1.png
    Greyscale

Regarding claim 2, Jang discloses the infusion pump of claim 1, further comprising a flow rate indicator (“Display means (500)”, “input result set by the user”  [0092]).  
Regarding claim 3, Jang discloses the infusion pump of claim 2, wherein the flow rate indicator includes a first LED element (OLED 51 Fig 19, an OLED is a type of LED element) providing a first visual indication and a second LED element (67 Fig 2) providing a second visual indication different than the first visual indication (The OLED provides detailed flow rate information [0092], the LED provides binary flow rate information regarding whether the motor is driving flow or not [0107]).  
Regarding claim 4, Jang discloses the infusion pump of claim 1, further comprising a flow rate selector button ([0103] the increase injection rate button is described in the specification as button 55, but pictured in the Fig 2 as element 65) that allows a user to select the flow rate of the fluid.  
Regarding claim 6, Jang discloses the infusion pump of claim 1, further comprising a flexible tubing (44 Fig 9) removably connectable to the outlet of the housing (the tubing 44 is connectable to 38 Fig 6, [0034] the tubing set as a whole shown in Fig 6 is removably connectable to the housing).
Regarding claim 8, Jang discloses the infusion pump of claim 1, wherein the inlet of the housing includes a recessed portion (See recessed portion in Annotated Fig 9 below), wherein a portion of the spike member is disposed within the recessed portion (a portion of spike member 25 is disposed within the recessed portion, see Fig 9).  

    PNG
    media_image1.png
    570
    691
    media_image1.png
    Greyscale

Regarding claim 9, Jang discloses the infusion pump of claim 1, wherein the spike member (25 Fig 9) is connectable to an injection port (6 Fig 4) of an intravenous fluid container (5 Fig 4, [0037] “The spike (25) is inserted into the sealing cap (6) of the fluid bag (5)”).
Regarding claim 10, Jang discloses a medical infusion system (Fig 1), comprising: an intravenous fluid container (5 Fig 1) having an injection port (6 Fig 4); and an infusion pump for delivery of a fluid (1 Fig 1), comprising: a housing (main body 1 Fig 1) having an inlet and an outlet  (See inlet and outlet of annotated Fig 9 below); a spike member (25 Fig 9) at the inlet, the spike member defining a portion of a fluid channel (See dashed arrow in Annotated Fig 9), the fluid channel in fluid communication with the inlet and the outlet (Fig 9, see fluid path running through spike, inlet, and outlet); a drive system (12 Fig 9, 300 Fig 22) for pumping the fluid through the spike member and out the outlet of the housing; a (400 Fig 22) in communication with the drive system (300 Fig 22, [0091] “A microcontroller (400) for controlling the motor driving means (300) according to the input of the detecting means (100) and the input means (200)”), wherein the controller selectively controls a flow rate of the fluid ([0089],[0091]); and an alarm system ([0093] “alarm means (600)” and “detection means (100)”) comprising a bubble sensor (Detecting means 100, [0088] “Detection means (100) for detecting in real time the current flowing through the motor (12)”), wherein the bubble sensor is configured to detect the presence of air within the infusion pump  ([0076] “detected in real time whether the liquid is normally supplied”, [0081] “(d) shows a state in which air is mixed into the liquid and the motor load current is reduced.”, [0115] “When the operation current of the motor is out of the normal range (S20), it is alarmed”) and, if the presence of air is detected, the alarm system is configured to provide a visual indication to a user ([0115] a current indicative of air within the pump would generate an alarm, [0093] “An alarm means (600) for turning on the LED and generating a sound under the control of the microcontroller (400) according to the input of the detection means (100)”, the LED turning on is a visual indication being provided to the user, see LED 67 Fig 2), wherein the spike member is connectable to the injection port (5 Fig 4, [0037] “The spike (25) is inserted into the sealing cap (6) of the fluid bag (5)”).  

    PNG
    media_image1.png
    570
    691
    media_image1.png
    Greyscale

Regarding claim 11, Jang discloses the medical infusion system of claim 10, wherein the infusion pump further comprises a flow rate indicator (“Display means (500)”, “input result set by the user”  [0092]).  
Regarding claim 12, Jang discloses the infusion pump of claim 11, wherein the flow rate indicator includes a first LED element (OLED 51 Fig 19, an OLED is a type of LED element) providing a first visual indication and a second LED element (67 Fig 2) providing a second visual indication different than the first visual indication (The OLED provides detailed flow rate information [0092], the LED provides binary flow rate information regarding whether the motor is driving flow or not [0107]).  
Regarding claim 13, Jang discloses the medical infusion system of claim 11, wherein the flow rate indicator comprises a plurality of different flow rate elements (OLED 51 and LED 67 are flow rate elements, the OLED provides detailed flow rate information [0092], the LED provides binary flow rate information regarding whether the motor is driving flow or not [0107]).
Regarding claim 14, Jang discloses the medical infusion system of claim 12, wherein the first LED element (OLED 51 Fig 19) is activated when a particular flow rate element is selected ([0092] the selected input result is displayed on the activated OLED).
Regarding claim 16, Jang discloses the medical infusion system of claim 12, wherein, when the bubble sensor ([0088] “Detection means (100) for detecting in real time the current flowing through the motor”) detects the presence of air, the second LED element (67 Fig 2) is activated ([0093] “turning on the LED and generating a sound under the control of the microcontroller (400) according to the input of the detection means (100)”, [0107] “when it is alarmed, it lights up in red”).
Regarding claim 17, Jang discloses the medical infusion system of claim 10, wherein the infusion pump further comprises a flow rate selector button ([0103] the increase injection rate button is described in the specification as button 55, but pictured in the Fig 2 as element 65) that allows a user to select the flow rate of the fluid.
Regarding claim 19, Jang discloses the medical infusion system of claim 10, wherein the inlet of the housing includes a recessed portion (See recessed portion in Annotated Fig 9 below), wherein a portion of the spike member is disposed within the recessed portion (a portion of spike member 25 is disposed within the recessed portion, see Fig 9).

    PNG
    media_image1.png
    570
    691
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 20170124826 A) in view of Crone et al. (US 2016/0144148 A1).
Regarding claim 7, Jang discloses the infusion pump of claim 1. Jang discloses further comprising a light bar that includes an LED element (OLED 51 Fig 19, an OLED is a type of LED element) that is activated when the infusion pump is running ([0106] the OLED displays information regarding the status of the device while the pump is running). However, Jang is silent to wherein the LED element is scrolling.
Crone et al. teaches an apparatus display (Fig 4)  comprising a light bar (screen 400 Fig 4), wherein the light bar includes a scrolling element (405a-c Fig 4, [0066] “FIG. 4 illustrates a sequence of images that shows scrolling text 405a, 405b, 405c, moving across a bottom portion of the screen.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the infusion pump of Jang to include the light bar limitations as taught by Crone et al. so the screen of Jang can convey information to the user that might not fit in the space provided on the 
Regarding claim 18, Jang discloses the medical infusion system of claim 10. Jang discloses further comprising a light bar, wherein the light bar includes an LED element (OLED 51 Fig 19, an OLED is a type of LED element) that is activated when the infusion pump is running ([0106] the OLED displays information regarding the status of the device while the pump is running). However, Jang is silent to wherein the LED element is scrolling.
Crone et al. teaches an apparatus display (Fig 4)  comprising a light bar (screen 400 Fig 4), wherein the light bar includes a scrolling element (405a-c Fig 4, [0066] “FIG. 4 illustrates a sequence of images that shows scrolling text 405a, 405b, 405c, moving across a bottom portion of the screen.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the infusion pump of Jang to include the light bar limitations as taught by Crone et al. so the screen of Jang can convey information to the user that might not fit in the space provided on the screen, by allowing text or images to scroll across the screen, a larger amount of information can  be conveyed to the viewer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/12/2022